UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report For the transition period from to Commission file number 000-30342 JACADA LTD. (Exact name of Registrant as specified in its charter) Israel (Jurisdiction of incorporation or organization) 11 Shenkar Street P.O. Box 12175 Herzliya 46725, Israel (Address of principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act: NONE Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary shares, par value NIS 0.04 per share Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: NONE Indicate the number of outstanding shares of each of the registrant’s classes of capital or common stock as of the close of the period covered by the Annual Report: 4,159,134 Ordinary Shares, par value NIS 0.04 per share Indicate by check mark if the registrant is a well known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo x If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNo x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer: o Accelerated filer:oNon-accelerated filer: x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filling. US GAAP:xInternational Financial Reporting Standards:oOther: o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o TABLE OF CONTENTS ITEM 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2: OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3: KEY INFORMATION 1 ITEM 4: INFORMATION ON THE COMPANY 15 ITEM 4A: UNRESOLVED STAFF COMMENTS 26 ITEM 5: OPERATING AND FINANCIAL REVIEW AND PROSPECTS 27 ITEM 6: DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 41 ITEM 7: MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 51 ITEM 8: FINANCIAL INFORMATION 53 ITEM 9: THE OFFER AND LISTING 54 ITEM 10: ADDITIONAL INFORMATION 55 ITEM 11: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKETRISK 79 ITEM 12: DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 80 ITEM 13: DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 80 ITEM 14: MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 80 ITEM 15: CONTROLS AND PROCEDURES 80 ITEM 16A: AUDIT COMMITTEE FINANCIAL EXPERT 81 ITEM 16B: CODE OF ETHICS 81 ITEM 16C: PRINCIPAL ACCOUNTANT FEES AND SERVICES 81 ITEM 16D: EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDITCOMMITTEES 82 ITEM 16E: PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATEDPURCHASERS 83 ITEM 16F: CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 83 ITEM 16G: CORPORATE GOVERNANCE 83 ITEM 16H: MINE SAFETY DISCLOSURE 83 ITEM 17: FINANCIAL STATEMENTS 83 ITEM 18: FINANCIAL STATEMENTS 83 ITEM 19: EXHIBITS 84 INTRODUCTION As used in this annual report, references to “we,” “our,” “ours,” “us” and “our company” refer to Jacada Ltd. and its subsidiaries, unless otherwise indicated. We have prepared our consolidated financial statements in U.S. dollars, and in accordance with U.S. generally accepted accounting principles (GAAP). All references in this Annual Report to “dollars” or “$” are to U.S. dollars and all references to “NIS” are to New Israeli Shekels. The results of operations in this annual report relate to our customer service and support business. As a result of the sale of our traditional market business effective as of January 1, 2008, the results of the traditional market business were reclassified to one line item in the statement of operations as “Income from discontinued operations, net of taxes”. Amounts and percentages appearing in this Annual Report may not total due to rounding. During 2010, our shareholders authorized our management to effect a reverse stock split with respect to our share capital at a ratio of one (1) for four (4). The financial and share data for all periods presented in this annual report has been revised to reflect such reverse split. Item 1: IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. Item 2: OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. Item 3: KEY INFORMATION A.Selected Financial Data The following table sets forth selected financial data from our consolidated statements of operations and balance sheets for the periods indicated.The selected consolidated statement of operations data for the years ended December 31, 2013, 2012 and 2011 and the selected consolidated balance sheet data as of December 31, 2013 and 2012 have been derived from our audited consolidated financial statements and the notes thereto included elsewhere in this Annual Report.As a result of the agreement to sell our traditional market business on December 19, 2007, which closed on January 1, 2008, the results of the traditional market business (which are reflected in our results for the year ended December 31, 2009) were reclassified to one line item in the statements of operations as “income from discontinued operations, net of taxes”. The financial statements included in this Annual Report have been prepared in accordance with US GAAP. The consolidated statements of operations data for the years ended December 31, 2010 and 2009 and the selected consolidated balance sheet data as of December 31, 2011, 2010 and 2009 are derived from audited consolidated financial statements that are not included herein. The following selected financial data is qualified by reference to and should be read in conjunction with the sections entitled “Item 5:Operating and Financial Review and Prospects” and “Item 11: Quantitative and Qualitative Disclosures about Market Risk” and our consolidated financial statements and the notes thereto included elsewhere in this Annual Report. 1 Year ended December 31, (in thousands) Consolidated Statement of Operations Data: Revenues: Software licenses $ Services Maintenance Total revenues Cost of revenues: Softwarelicenses 62 93 Services Maintenance Total cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Goodwill impairment - Restructuring - Total operating expenses Operating loss ) Financialincome (expenses), net ) 79 Loss from continuing operations before taxes ) Income tax benefit (expense) 93 Net income (loss) from continuing operations ) Income from discontinued operations, net of taxes - Net income (loss) $ $ ) $ ) $ ) $ ) Basic net earnings (loss) per share Continuing operations $ $ ) $ ) $ ) $ ) Discontinued operations $
